Exhibit 10.6

EMPLOYEE SECONDMENT AGREEMENT

THIS EMPLOYEE SECONDMENT AGREEMENT (“Agreement”) is made and entered into
effective as of September 8, 2014 (the “Effective Date”), by and among Noble
Energy, Inc., 1001 Noble Energy Way, Houston, Texas 77070, a Delaware
corporation, (“COMPANY”), and CONE Midstream Partner LP, 1000 CONSOL Energy
Drive, Canonsburg, Pennsylvania 15317, a Delaware limited partnership (“MLP”).

R E C I T A L S:

WHEREAS, COMPANY agrees, in accordance with the terms of this Agreement, to
second Stephen Milbourne (“EMPLOYEE”) to MLP;

NOW, THEREFORE, for good and valuable consideration, the Parties agree to the
terms of this Agreement.

 

SECTION 1. SCOPE.

This Agreement sets forth the terms under which COMPANY shall second to MLP from
time to time, commencing on the Effective Date, EMPLOYEE, who shall remain for
all purposes an employee of COMPANY, but shall be assigned by COMPANY to work on
behalf of MLP.

 

SECTION 2. POSITIONS AND RESPONSIBILITIES.

2.1 Employee to be Seconded From Time to Time. COMPANY hereby agrees to second
to MLP EMPLOYEE (the “Seconded Employee”).

2.2 Term. The secondment of the Seconded Employee shall be for a period
commencing as of the Effective Date and continuing on a month-to-month basis
until terminated as provided herein. Either Party, at its sole option and
without cause, may terminate this Agreement at any time by written notice to the
other Party given at least thirty (30) days in advance of such termination date.
Seconded Employee does not have an employment agreement or contract with either
COMPANY or MLP; therefore, the MLP may terminate this Agreement at any time,
with thirty (30) days’ notice as provided above, without cost or penalty, and
the COMPANY or Seconded Employee may terminate the Seconded Employee’s
employment in accordance with applicable law. The discontinuance of the
employment relationship of the Seconded Employee with the COMPANY shall
constitute a termination of this Agreement.

2.3 Duties of Seconded Employee. COMPANY and MLP agree that the Seconded
Employee shall perform services for the benefit of MLP, of a nature and scope as
determined and directed by or on behalf of MLP, who shall be responsible for
supervision and control of the Seconded Employee with respect to the services
provided by the Seconded Employee to MLP. COMPANY and MLP further agree that the
majority of the Seconded Employee’s total available working time will be spent
performing services for MLP; however, COMPANY and MLP also agree that COMPANY
has the right to second the Seconded Employee to perform services for other
entities or third parties at COMPANY’s sole discretion. The Seconded Employee
will comply with all policies and procedures of MLP and COMPANY, as applicable.

 

SECTION 3. RESPONSIBILITY FOR SALARIES, BENEFITS, EMPLOYMENT TAXES AND OTHER
COSTS.

Except to the extent the Seconded Employee is performing services for the
Company or its other affiliates (or other secondees), in which case employee
costs shall be allocated based on methodologies to be reasonably agreed between
the Company and MLP, MLP shall pay and



--------------------------------------------------------------------------------

reimburse COMPANY, and shall be responsible for such payment and provision of,
all salaries, wages, bonuses, benefits, health insurance, dental insurance, life
insurance, long-term disability insurance, flex spending accounts, 401(k)
matching, profit sharing, payroll taxes and other employment expenses
(collectively, “Payment Obligations”) for the Seconded Employee. MLP understands
that the Payment Obligations are subject to change from year to year, and agrees
to pay and reimburse COMPANY for the Payment Obligations regardless of the
nature of any such changes or the reason(s) for any such changes, provided that
any material changes to the Seconded Employees’ compensation and benefits shall
be subject to the prior approval of the MLP. The foregoing Payment Obligations,
to the extent incurred prior to termination of this Agreement, shall survive
termination of this Agreement. COMPANY shall continue to have the responsibility
for complying with all requirements of all income and tax laws and unemployment
compensation laws applicable to the Seconded Employee. COMPANY shall be
responsible for providing insurance for all amounts required to be paid by an
employer because of injury to, or death of, the Seconded Employee covering the
liability of both COMPANY and MLP.

 

SECTION 4. PAYMENT.

COMPANY will invoice MLP, and MLP agrees to pay COMPANY, on a monthly basis for
all Payment Obligations described herein for services rendered by the Seconded
Employee to MLP for providing the services and accommodations described herein.
MLP agrees to remit payment for any such invoices to COMPANY as soon as
practicable upon receipt of such invoices.

 

SECTION 5. MISCELLANEOUS.

5.1 Notices. All consents, approvals, notices, requests, demands, instructions,
and other communications required or permitted to be given hereunder shall be in
writing and shall be (i) delivered personally; (ii) mailed by U.S. mail, return
receipt requested, postage prepaid; (iii) delivered by reputable international
overnight courier service; or (iv) delivered by facsimile transmission, to the
address of each respective Party as set forth on the signature page(s) of this
Agreement, or to such other place as any Party may designate as to itself by
written notice to the other Party. All notices shall be deemed given on the date
of receipt at the appropriate address, except in the case of facsimile
transmissions received after the normal close of business, which shall be deemed
given on the next business day.

5.2 Compliance with Laws. MLP shall be responsible for compliance with all
employment and occupational health and safety laws, rules, regulations, or
executive orders concerning the Seconded Employee. This obligation shall survive
termination of this Agreement.

5.3 Counterparts. This Agreement may be executed by the Parties in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute but one and the same Agreement.

5.4 Amendment. This Agreement may be amended or modified only by a written
instrument signed by each Party.

5.5 Governing Law. This Agreement is to be governed by and construed in
accordance with the substantive laws of the State of Texas.

 

-2-



--------------------------------------------------------------------------------

5.6 Waiver. No waiver of any term, provision or condition of this Agreement
shall be effective unless in writing signed by the Party against whom such
waiver is sought to be enforced.

5.7 Assignment; Binding Effect. This Agreement and the rights and obligations
hereunder may not be assigned by any Party, in whole or in part, without the
prior written consent of the other Party, and any such assignment that is made
without such consent shall be void and of no force or effect. No permitted
assignment shall release any Party from any of its obligations under this
Agreement to the extent such obligations arose prior to such assignment. All of
the terms and provisions of this Agreement shall be binding upon and inure to
the benefit of and be enforceable by the Parties hereto and their respective
successors and permitted assignees. This Agreement is intended for the exclusive
benefit of the Parties to this Agreement and their respective personal
representatives, successors and permitted assigns, and nothing contained in this
Agreement shall be construed as creating any rights or benefits in or to any
third party.

5.8 Severability. This Agreement is intended to be performed in accordance with,
and only to the extent permitted by, all applicable laws, ordinances, rules, and
regulations. If any provision of this Agreement, or the application thereof to
any person or circumstance, is for any reason or to any extent invalid or
unenforceable, the remainder of the Agreement and the application of such
provision to the other persons or circumstance shall not be affected thereby,
but rather is to be enforced to the greatest extent permitted by law, and the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable and
legally enforceable manner, to the end that the transactions contemplated hereby
may be completed to the extent possible.

5.9 Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof, superseding any and all prior
negotiations, discussions, agreements, and understandings, whether oral or
written, relating to such subject matter.

THIS AGREEMENT IS HEREBY EXECUTED to be effective as of the Effective Date.

 

Noble Energy, Inc. By:  

/s/ David Larson

Name:   David Larson Title:   Vice President, Investor Relations

CONE Midstream Partners LP

by CONE Midstream GP LLC,

its General Partner

By:  

/s/ Kirk A. Moore

Name:   Kirk A. Moore Title:   General Counsel and Secretary

 

-3-